Citation Nr: 0335368	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  95-16 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for gout.

(The issue of whether the veteran's VA compensation benefits 
are subject to recoupment of special separation benefits 
(SSB) in the amount of $48,833.55 is the subject of another 
remand under the same docket number.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976, and from May 1980 to September 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO granted service connection for gout 
of both big toes and assigned a zero percent disability 
rating effective September 9, 1992, the date following 
separation from the veteran's second period of active duty.

In May 1994, the appellant and his spouse provided oral 
testimony at a hearing held at the RO in Atlanta, Georgia, 
before a hearing officer, a transcript of which has been 
associated with the claims file

In a September 1994 hearing officer decision, the hearing 
officer granted a 20 percent disability rating for gout, 
effective September 9, 1992.  Later that month, the veteran 
perfected an appeal on the assignment of a 20 percent 
disability rating for gout.

In a November 1994 rating decision, the RO assigned an 
effective date of September 9, 1992, for the 20 percent 
disability rating for gout.

In March 1995, the veteran failed to report for a scheduled 
hearing officer hearing at the RO.

In December 1996, the veteran failed to report for a Travel 
Board hearing scheduled at the RO.  

In August 2000, the veteran's claims file was subsequently 
transferred to the VA RO in New Orleans, Louisiana.

In February 2003, the RO scheduled a Travel Board hearing for 
the veteran in March 2003.  Two weeks before the scheduled 
hearing, the veteran withdrew his request for a Travel Board 
hearing.  Therefore, no further development with regard to a 
hearing is necessary.

In an April 1994 statement, the veteran claimed that he could 
not work when he had flare-ups of his service-connected gout.  
Therefore, the issue of total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU) has been raised.  In that same 
statement, he reported that he had severe headaches.  
Accordingly, he may have raised the issue of service 
connection for a headache disorder.  In another April 1994 
statement, the veteran reported that he sprained one of his 
ankles due to his service-connected gout.  A private medical 
record submitted with that statement shows that he injured 
his left ankle in January 1993.  Thus, the issue of secondary 
service connection for a left ankle disorder has been raised.  
A VA outpatient treatment record dated in May 1994 reflects 
that the veteran was treated for probable gout.  The treating 
medical professional noted that there was some element of 
fibromyalgia.  Thus, the issue of service connection for 
fibromyalgia has been reasonably raised.  Norris v. West, 12 
Vet. App. 413, 420 (1999); Perry v. West, 12 Vet. App. 365, 
368 (1999).

In a statement received in January 1995, the veteran reported 
that he had upper back pain.  Accordingly, he may have raised 
the issue of service connection for an upper back disorder.  
In December 1996 and February 1998, the veteran raised the 
issues of total disability ratings under 38 C.F.R. § 4.29 for 
periods of hospitalization from November 26, 1996, to 
December 24, 1996, and from January 16, 1998, to February 11, 
1998, respectively.  

As these issue have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for clarification, initial consideration and 
appropriate adjudicative action, if/as warranted.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO did not provide the appellant a development letter on 
the issue on appeal that is consistent with the notice 
requirements of the VCAA, as clarified by Quartuccio, supra.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The CAFC found that the 30-
day period provided in  38 C.F.R. § 3.159(b)(1) to respond to 
a VCAA duty to notify letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Inasmuch as the issue on appeal must be remanded to the VBA 
AMC for above-mentioned reason, the VBA AMC will be asked to 
accomplish other additional necessary development - obtaining 
records and affording the veteran an examination.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

4.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, for gout for 
the period from September 1992 to the 
present.  

After obtaining any necessary 
authorization, the VBA AMC should obtain 
any medical records not currently on 
file.  Regardless of the appellant's 
response, the VBA AMC should endeavor to 
obtain all outstanding, relevant VA 
treatment reports.

In any event, the VBA AMC should obtain 
all records from the VA Medical Center in 
Alexandria, Louisiana, for the periods 
from September 2001 to March 2002 and 
from November 2002 to the present.  

Also, the VBA AMC should obtain the 
following records from the VA Medical 
Center in Decatur, Georgia: all 
outpatient treatment records for the 
period from December 1995 to March 1999; 
and all inpatient clinical records for 
the hospitalizations for the periods from 
October 25, 1996, to November 21, 1996, 
and from November 26, 1996, to December 
24, 1996.  

Additionally, the VBA AMC should contact 
the LSU Medical Center in New Orleans, 
Louisiana, and obtain all records 
pertaining to treatment or evaluation of 
gout for the period from September 1992 
to the present.

5.  The VBA AMC should contact the Social 
Security Administration and obtain all 
medical records and decision(s) 
pertaining to all claims for Social 
Security disability benefits filed by the 
veteran.

6.  The VBA AMC should schedule the 
veteran for a VA special orthopedic 
examination by an orthopedic surgeon or 
other available appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of his gout, to include any chronic 
residuals.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.  Any further indicated special 
studies should be conducted.

The examiner should also elicit a 
detailed history of the symptomatology of 
gout from the veteran.  It is requested 
that the examiner provide explicit 
responses to the following:

(a) Does the veteran have active gout?



(b) The examiner should describe the 
symptoms of active gout.

(c) The examiner should indicate whether 
the veteran has weight loss and/or anemia 
due to active gout.

(d) The examiner should describe the 
frequency and severity of any 
incapacitating episodes of active gout 
and report the history of such 
symptomatology.

(e) The examiner should describe any 
interference in employment caused by 
active gout.

(f) The examiner should describe any 
chronic residuals of gout.

For any chronic residuals of the service-
connected gout, the examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and passive 
range of motion of the specific joint(s) 
involved and any ankylosis present, and 
comment on the functional limitations, if 
any, caused by any chronic residuals of 
the service-connected gout in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

It is requested that the examiner provide 
explicit responses to the following 
questions:

(a) Do any chronic residuals of the 
service-connected gout involve only the 
joint structure, or do they also involve 
the muscles and nerves?

(b) Do any chronic residuals of the 
service-connected gout cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiner must 
document that in the examination report.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to any chronic residuals of the service-
connected gout, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to any chronic 
residuals of the service-connected gout, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
any chronic residuals of the service-
connected gout.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by any chronic residuals of the 
service-connected gout, and if such 
overlap exists, the degree to which the 
nonservice-connected problems creates 
functional impairment that may be 
dissociated from the impairment caused by 
any chronic residuals of the service-
connected gout.  



If the functional impairment created by 
the nonservice-connected problem cannot 
be dissociated, the examiner should so 
indicate.

(e) If there is painful motion of 
joint(s) affected by any chronic 
residuals of the service-connected gout, 
the examiner should state at which point, 
in degrees if possible, the range of 
motion pain begins and ends.  

If such a determination cannot be made, 
the examiner must document in the 
examination report that such a 
determination could not be made.  

(f) The examiner should specifically 
determine whether the subjective 
complaints of pain regarding any chronic 
residuals of the service-connected gout 
are supported by the objective findings 
made on examination.  If unable to make 
this determination, the examiner must so 
state in the examination report.  

(g) The examiner should describe any 
inference in employment caused by any 
chronic residuals of the service-
connected gout.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the VBA AMC must review the 
claims file and ensure that all VCAA 
notice and development obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.

8.  Thereafter, the VBA AMC should 
readjudicate the issue on appeal, under a 
broad interpretation of the applicable 
regulations and the CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2003).  the VBA AMC should readjudicate 
the issue with consideration of 38 C.F.R. 
§§ 3.321(b)(1), 4.10, 4.40, 4.45, and 
4.59 (2003); Fenderson v. West, 12 Vet. 
App. 119 (1999); and DeLuca v. Brown, 8 
Vet. App. 202 (1995), as applicable.  In 
particular, the VBA AMC should consider 
whether a higher rating is warranted 
under Diagnostic Codes 5002 and 5017 on 
the basis of an active process or on the 
basis of chronic residuals.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for an increased 
evaluation, and may in fact result in its denial.  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


